In the United States Court of Federal Claims
  * * * * * * * * * * * * * * * * **         *
                                             *
 ROTECH HEALTHCARE INC.                      *
                    Plaintiff,               *
                                             *
 v.                                              No. 14-45C
                                             *
                                                 Filed: January 27, 2014
                                             *
 UNITED STATES,                              *
                    Defendant.               *
                                             *
  * * * * * * * * * * * * * * * * **         *

                                        ORDER

      The court is in receipt of plaintiff’s January 27, 2014 notice of voluntary dismissal,
without prejudice. Pursuant to the plaintiff’s voluntary dismissal and Rule 41(a) of the
Rules of the United States Court of Federal Claims, the claims in the above captioned
case are, hereby, DISMISSED, without prejudice. The Clerk’s Office shall enter
JUDGMENT consistent with this Order.

       IT IS SO ORDERED.

                                                      s/Marian Blank Horn
                                                      MARIAN BLANK HORN
                                                               Judge